                                              Case 3:11-cr-00572-SI Document 350 Filed 01/27/21 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    UNITED STATES OF AMERICA,                             Case No. 11-cr-00572-SI-2
                                                       Plaintiff,
                                   7
                                                                                              ORDER DENYING DEFENDANT'S
                                                 v.                                           MOTION FOR COMPASSIONATE
                                   8
                                                                                              RELEASE
                                   9    ANGEL GUZMAN-GONZALEZ,
                                                                                              Re: Dkt. No. 335
                                                       Defendant.
                                  10

                                  11

                                  12            On November 19, 2020, defendant Angel Guzman-Gonzalez filed a pro se Motion for
Northern District of California
 United States District Court




                                  13   Compassionate Release. Dkt. No. 335. On December 8, 2020, counsel for defendant submitted a

                                  14   Supplemental Memorandum for the Motion for Compassionate Release. Dkt. No. 339. For the

                                  15   reasons set forth below, the Court DENIES defendant’s motion without prejudice to renew in the

                                  16   event defendant’s health significantly deteriorates.

                                  17

                                  18                                            BACKGROUND

                                  19            Defendant Angel Guzman-Gonzalez is 62 years old and serving a 96-month sentence for

                                  20   one count of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846 and 21

                                  21   U.S.C. § 841(b)(1)(B). Dkt. No. 275 at 1-2; 339 at 9. Defendant is currently incarcerated at

                                  22   Reeves I & II Correctional Institution in Pecos, Texas and has a release date of October 26, 2021.

                                  23   Dkt. No. 341 at 1. Defendant has served approximately 80% of his sentence. Dkt. No. 339 at 9.

                                  24            On November 19, 2020 defendant filed a pro se Motion for Compassionate Release

                                  25   pursuant to 18 § 3582(c)(1)(A). Dkt. No. 335. On December 8, 2020, counsel for defendant

                                  26   submitted a Supplemental Memorandum for the Motion for Compassionate Release. Dkt. No.

                                  27   339. The government opposes defendant’s motion, and defendant has filed a reply. Dkt. No. 341;

                                  28   345.
                                           Case 3:11-cr-00572-SI Document 350 Filed 01/27/21 Page 2 of 3




                                   1                                            LEGAL STANDARD

                                   2          Defendant filed his motion pursuant to 18 U.S.C. § 3582(c)(1)(A). As amended by the

                                   3   First Step Act, that statute provides:

                                   4                  [T]he court, upon motion of the Bureau of Prisons, or upon motion
                                                      of the defendant after the defendant has fully exhausted all
                                   5                  administrative rights to appeal a failure of the Bureau of Prisons to
                                                      bring on the defendant’s behalf or the lapse of 30 days from the
                                   6                  receipt of such a request by the warden of the defendant’s facility,
                                                      whichever is earlier, may reduce the term of imprisonment. . . after
                                   7                  considering the factors set forth in section 3553(a) to the extent that
                                                      they are applicable, if it finds that –
                                   8
                                                      (i)     extraordinary and compelling reasons warrant such a
                                   9                          reduction
                                                      ...
                                  10                  and that such a reduction is consistent with applicable policy
                                                      statements issued by the Sentencing Commission.
                                  11

                                  12   18 U.S.C. § 3582(c)(1)(A).
Northern District of California
 United States District Court




                                  13

                                  14                                              DISCUSSION

                                  15          Defendant asserts his conditions of confinement, hypertension, age, and the COVID-19

                                  16   pandemic are “extraordinary and compelling” reasons that warrant compassionate release. Dkt.

                                  17   No. 335 at 2-11; 339 at 4-9. Defendant argues the lack of social distancing at Reeves I & II

                                  18   Correctional Institution increases his risk of contracting COVID-19.         Dkt. No. 339 at 6-9.

                                  19   Defendant also argues that his age of 62 years and hypertension increase his risk of developing a

                                  20   serious illness if infected with COVID-19. Id. at 9. Finally, defendant asserts his compliance

                                  21   during custody and release plan1 show that he would not be a danger to the community if granted

                                  22   compassionate release. Id. at 10-11.

                                  23          The government opposes the defendant’s motion on numerous grounds. Dkt. No. 341 at 9-

                                  24   15. The government argues defendant’s general hypertension and age do not definitively increase

                                  25
                                       1
                                  26     Defendant presents two release plans because defendant is subject to a U.S. Immigration and
                                       Customs Enforcement detainer. Dkt. No. 341 at 13; 349 at 1. If the detainer results in defendant’s
                                  27   removal, defendant argues that he would not be a danger to the community because he would be
                                       placed in Mexico if granted compassionate release. However, if defendant is not subject to
                                  28   removal, defendant proposed a release plan that would allow him to reside in Santa Rosa with his
                                       daughter.
                                                                                       2
                                           Case 3:11-cr-00572-SI Document 350 Filed 01/27/21 Page 3 of 3




                                   1   defendant’s risks associated with COVID-19. Id. at 9-11. The government asserts BOP has taken

                                   2   measures to limit the spread of COVID-19 within prisons. Id. at 10-11. Moreover, the government

                                   3   argues the defendant poses a danger to the community because defendant has a criminal history of

                                   4   selling drugs within the Santa Rosa community. Id. at 13-14.

                                   5          The Court has carefully reviewed the parties’ arguments and finds that defendant has not

                                   6   shown “extraordinary and compelling” reasons warranting compassionate release. The Court

                                   7   commends defendant for his good behavior while in custody. The Court is concerned about the

                                   8   spread of COVID-19 in the federal prison system and understands that defendant suffers from

                                   9   hypertension. However, the record before the Court indicates that defendant is in good health and

                                  10   is provided with adequate medical care. Moreover, the Court is concerned that defendant’s release

                                  11   would present a danger to the community. The Court understands that U.S. Immigration and

                                  12   Customs Enforcement has a detainer on defendant. However, whether defendant will be removed
Northern District of California
 United States District Court




                                  13   to Mexico is unknown and defendant may be released on bail, into the community, pending

                                  14   removal proceedings. Defendant’s release plan in the United States would place defendant in

                                  15   Santa Rosa—a community where defendant has a criminal history of possessing, transporting, and

                                  16   selling drugs. Thus, the Court finds that defendant’s release would present a danger to the

                                  17   community and finds that compassionate release is not warranted.

                                  18          Accordingly, the Court DENIES defendant’s motion without prejudice to renew in the

                                  19   event his health significantly deteriorates.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 27, 2021

                                  23

                                  24
                                                                                                 SUSAN ILLSTON
                                  25                                                             United States District Judge
                                  26
                                  27

                                  28
                                                                                      3
